DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1a, 2a, 3a and 4a should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “trailing edge” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Regarding the preliminary amendment filed on January 22, 2021, original claims 4, 5 and 7-13 have been renumbered 3-11.  The original claim numbering must be maintained.  37 CFR 1.126.  MPEP 608.01(j).  Original claims 3 and 6 fail to include a status identifier, e.g., canceled.
The claim numbering referenced in this Office action refers to the original claim number.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 3, 4 and 5-11 have been renumbered 4, 5 and 7-13, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the centre" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4, the recitation “some” renders the claim indefinite.  The quantity limited by the claim is uncertain.
Claim 7 recites the limitation "the centre" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the centre" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the radial width" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lott (5,664,733).
Lott discloses an air cap nozzle comprising:
a tip surface having an atomizing air outlet 42 and a rim region 50, 60 surrounding the outlet;
wherein the rim region comprises a single continuous serrated portion formed by a plurality of protrusions 56 that protrude axially outward from the rim region of the tip surface;
the protrusions are separated by valleys 50 configured to permit entrainment of ambient air by the atomizing air jet, the entrained ambient air being drawn through the valleys, the permitted entrainment providing mixing between the entrained ambient air and the atomizing air jet, wherein the continuous serrated portion forms a trailing edge that impinges with the atomizing air jet.
Lott is configured to entrain ambient air with atomizing air jet when atomizing air jet is supplied to inlet orifice 30 and ambient air is allowed to enter mixing area 80.
Lott further discloses each protrusion comprising an apex that extends radially outwards (in the upstream direction) from the center of the atomizing air outlet.
Lott further discloses one or more horns (cylindrical protrusion above mixing area 80 in figure 5).
Claim(s) 1, 2, 4, 5, 7-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaka et al. (2014/0061337).
Kosaka et al. disclose an air cap nozzle comprising:
a tip surface having an atomizing air outlet 19 and a rim region 15, 32 surrounding the outlet (surrounding the slit 19 on the inner circumference);
wherein the rim region comprises a single continuous serrated portion formed by a plurality of protrusions 32 that protrude axially outward from the rim region of the tip surface;
the protrusions are separated by valleys b configured to permit entrainment of ambient air by the atomizing air jet, the entrained ambient air being drawn through the valleys, the permitted entrainment providing mixing between the entrained ambient air and the atomizing air jet, wherein the continuous serrated portion forms a trailing edge that impinges with the atomizing air jet.
The air cap nozzle of Kosaka et al. is configured to entrain ambient air with atomizing air jet when atomizing air jet because the low pressure caused by the pressurized air traveling through the groove 15 inherently draws in the surrounding ambient air which is at higher pressure.
Kosaka et al. further disclose the valleys each comprising a curved surface (defined by the radius of curvature R) between the protrusions.
Kosaka et al. further disclose each protrusion comprising an apex 32A that extends radially outwards (in the upstream direction) from the center of the atomizing air outlet.
Kosaka et al. further disclose one or more horns 16A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK